Citation Nr: 0820386	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  02-05 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service-connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant had active service in the United States Marine 
Corps (USMC) from August 1968 to April 1970, including a year 
in Vietnam.  This case originally came before the Board of 
Veterans' Appeals (Board) on appeal from an October 2000 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida that, in 
part, denied the appellant's claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).  

The Board remanded the case for additional development in 
December 2003, and again in October 2005.  The case has now 
been returned to the Board for appellate review.


FINDINGS OF FACT

1.  The appellant served in a Marine fixed wing attack 
squadron (combat aviation unit) at Chu Lai in the Republic of 
Vietnam.

2.  It is at least as likely as not that the appellant's unit 
experienced hostile fire on at least one occasion during his 
tour of duty in Vietnam.

3.  The appellant is diagnosed as having PTSD as a result of 
experiences during his tour of duty in the Republic of 
Vietnam.


CONCLUSION OF LAW

The veteran has PTSD that is the result of disease or injury 
incurred during active military service.  38 U.S.C.A. 
§§ 1101, 1110, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the appellant of evidence 
and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d). 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The RO did advise the 
appellant of such information relating to effective dates and 
disability ratings in letters issued in October 2007, and 
November 2007.

Because the appellant's PTSD service connection claim has 
been granted by the Board, VA's duty to notify and assist has 
been fulfilled.  Furthermore, inasmuch as the Board is 
allowing the claim for service connection for PTSD, the 
appellant will not be prejudiced by the Board's decision even 
if the duty to notify and duty to assist provisions contained 
in the law have not been completely satisfied.  

Therefore, the Board finds the duty to assist and duty to 
notify provisions of the Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. §§ 5100 et seq. (West 2002) (VCAA) have 
been fulfilled to the extent necessary for this claim and no 
further action is necessary under the mandate of the VCAA.

The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease occurred 
in service.  38 C.F.R. § 3.303(d).

In Cohen v. Brown, 10 Vet. App. 128, 138 (1997), the Court 
interpreted the version of 38 C.F.R. § 3.304(f) then in 
effect and held that the elements required to establish 
service connection for PTSD are 1) a current, clear medical 
diagnosis of PTSD, which is presumed to include both the 
adequacy of the PTSD symptomatology and the sufficiency of a 
claimed in-service stressor; 2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
3) medical evidence of a causal nexus, or link, between the 
current symptomatology and the specific claimed in-service 
stressor.

For the purposes of establishing service connection, a 
stressor is a traumatic event 1) to which the veteran was 
exposed during active service and in which the veteran 
"experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others"; and 2) which produced in the veteran a response 
involving intense fear, helplessness, or horror.  Cohen, at 
141 (citing the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 
(4th ed., 1994) (DSM-IV)).  It is the distressing event, 
rather than the mere presence in a "combat zone," that may 
constitute a valid stressor for the purposes of supporting a 
diagnosis of PTSD.  Cohen, at 142 (citing Zarycki v. Brown, 6 
Vet. App. 91, 99 (1993)); Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).

To determine what evidence is needed to verify the claimed 
in-service stressor, it must be determined whether the 
veteran engaged in combat with the enemy.  If the claimed 
stressor is related to the veteran having engaged in combat 
with the enemy, it must be determined whether the claimed in-
service stressor is consistent with the circumstances, 
hardships, or conditions of the combat in which he 
participated.  See 38 U.S.C.A. § 1154(b).  If the veteran did 
not serve in combat, alleged service stressors must be 
corroborated by service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002).

In an opinion dated in 1999, VA's General Counsel outlined 
considerations for determinations of whether a veteran 
engaged in combat with the enemy for purposes of 38 U.S.C.A. 
§ 1154(b).  VAOPGCPREC 12-99 (O.G.C. Prec. 12-99).  According 
to the opinion, the ordinary meaning of the phrase "engaged 
in combat with the enemy" requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  Reasonable evidence to support a 
determination that the veteran engaged in combat may include 
the veteran's own statements, but, in most instances where he 
has not been awarded a combat-related citation, will include 
a consideration of all of the evidence of record in each 
case.  The fact that a veteran participated in a particular 
operation or campaign does not necessarily establish that the 
veteran engaged in combat, although such evidence may be 
significant when viewed in relation to other evidence of 
record.

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court 
stated that the veteran's unit records constituted 
independent descriptions of rocket attacks that were 
experienced by the veteran's unit when he was stationed in 
Vietnam, which, when viewed in the light most favorable to 
the veteran, objectively corroborated his claim of having 
experienced rocket attacks.  The Court reiterated that, 
although the unit records did not specifically identify the 
veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks. 

The evidence of record shows that the appellant served in the 
USMC in Vietnam from April 1969 to April 1970; he was 
stationed at Chu Lai.  The appellant served with the Marine 
Air Base Squadron 12 (MABS-12), Marine Air Group 12 (MAG-12), 
First Marine Air Wing (1st MAW).  The MAG-12 was a fixed wing 
attack squadron comprised of VNA-221, 223, and 311, as well 
as VNA (AW) 533.  The service personnel records of the 
appellant reflect that his principal duty was as a 'group 
guard'.  The appellant has provided written statements to the 
effect that his base in Vietnam had come under mortar and 
rocket fire on multiple occasions while he was there and that 
he feared for his life due to such attacks.

An August 2007 letter from the Department of the Navy, 
Headquarters of the USMC, states that all United States (US) 
installations in Vietnam were within enemy rocket range and 
that most were within mortar range.  It was further stated 
that it was uncommon for a veteran who served in Vietnam to 
not have been rocketed or mortared while he was there.  The 
Board takes judicial notice of the fact that a US Army nurse 
was killed on June 8, 1969, when the Chu Lai military 
installation was hit by rockets.  Research also indicates 
that Chu Lai did incur other enemy rocket attacks while the 
appellant was stationed there.

The appellant has been treated at VA medical facilities for 
symptoms associated with PTSD.  The appellant has been 
diagnosed with that disorder since 2000 and his treatment 
records show complaints associated with experiences while 
serving in Vietnam.  In November 2007, a VA psychiatrist 
opined that the appellant has PTSD related to his military 
service in Vietnam.  The appellant has described as stressful 
events coming under enemy fire at his base.  These stressors 
have been shown to be documented for the period the appellant 
was with that unit in Vietnam.

Given the evidence of record and resolving reasonable doubt 
in favor of the veteran, the Board finds that the appellant 
did not engage in combat with the enemy and that the 
provisions of 38 U.S.C.A. § 1154(b) do not apply.  However, 
the Board also finds that the appellant was exposed to 
stressors during his period of service in the Republic of 
Vietnam. 

The evidence supplied by military casualty records and the 
USMC Headquarters is deemed to be independent corroboration 
of the in-service stressors because they suggest that the 
appellant's unit was, in fact, exposed to attacks by the 
enemy.  Although the RO did not obtain any unit documents 
that identify the appellant as being present during the 
attacks on the base where the appellant's unit was located, 
the Court has held that corroboration of every detail, such 
as the veteran's own personal involvement, is not necessary.  
See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).  In addition, the medical 
evidence of record shows a clear diagnosis of PTSD as a 
result of in-service experiences.  Consequently, the Board 
finds that the appellant's stressors have been corroborated 
by independent evidence. 

Because the appellant is diagnosed as having PTSD by 
competent medical opinion, and the diagnosis is linked to 
active military service, service connection is granted for 
PTSD.
ORDER

Service connection for PTSD is granted.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


